DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9–12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al., US 2015/0290352 A1 in view of Lazarevic et al., US 2011/0209619 A1.
Regarding claim 9, Ota discloses an electric dust collection device 100, which reads on the “air cleaner” of claim 9.  See Ota Fig. 1, [0042].
The device 100 comprises a capturing section 2, which may be replaced by a filter.  See Ota Fig. 1, [0144].  
The device 100 further comprises a fan 3 configured to generate a flow of air in a first direction, seen by the fluid arrows, to the capturing section 2.  See Ota Fig. 1, [0042].  The fan 3 reads on the “fan.”
The device 100 also comprises a charging section 1 positioned upstream from the capturing section 2.  See Ota Fig. 1, [0042].  The charging section 1 reads on the “charging portion.”  The charging section 1 is configured to charge flowing particles entering the capturing section 2.  Id. at [0068].
The charging section 1 comprises a plurality of high-voltage electrodes 11, which read on the “high voltage electrode.”  See Ota Fig. 1, [0068].  They are configured to generate corona discharge.  Id.  The charging section 1 also comprises ground electrodes 21, which read on the “counter electrodes.”  
The high-voltage electrodes 11 and the ground electrodes 21 are alternately disposed along a second direction, which extends from top to bottom of the device 100, as seen in Fig. 1.  The second direction perpendicular of the first direction (i.e., the direction of air flow).

    PNG
    media_image1.png
    910
    937
    media_image1.png
    Greyscale


Ota differs from claim 9 because it is silent about the structure of the filter that replaces the capturing section 2.  See Ota [0144].  Therefore, the reference fails to provide enough information to teach an “air cleaning filter” with the claimed structure.
But the capturing section 2 electrically captures the particles that are electrically charged in the charging section 1.  See Ota [0001], [0068].
Lazarevic discloses an electrostatically charged filter medium that has the same structure as the “air cleaning filter” described in claim 9.  Specifically, the filter medium comprises a microfiber layer 2, which reads on the “filter media” and a carrier layer 1, which reads on the “supporting member.”  Id.  The combined structure of the microfiber layer 2 and the carrier layer 1 reads on the “non-woven fiber for filter.”  
The microfiber layer 2 comprises second fibers, which read on the “resin fiber.”  See Lazarevic [0057].  The second fibers are manufactured from a resin material, because they are melt blown fibers that can be manufactured from polypropylene.  Id. at [0007], [0014].
The second fibers have a mean diameter ranging from 1 to 15 µm.  See Lazarevic [0017].  The prior art range of 1 to 15 µm overlaps with the claimed range of 3.6 to 16.5 µm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  
The microfiber layer 2 also has a ratio of weight per unit area to the mean fiber diameter ranging from 6.66 x 105 g/m3 to 20 x 106 g/m3.  This is because the microfiber layer has a surface weight ranging from 1 to 20 g/m2, while the mean diameter of the second fibers in the microfiber layer ranges from 1 to 15 µm (1 x 10-6 to 15 x 10-6 m).  The prior art range of 6.66 x 105 g/m3 to 20 x 106 g/m3 overlaps with the claimed range of 10 x 106 g/m3 to 20 x 106 g/m3, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).

    PNG
    media_image2.png
    544
    867
    media_image2.png
    Greyscale


 It would have been obvious to use the filter medium of Lazarevic as the filter in Ota used in place of the capturing section 2, because this would merely represent substituting one known element for another to produce predictable results.  See MPEP 2143(I)(B).  Note that the filter medium of Lazarevic is capable of electrically capturing particles from air, because the carrier layer 1 and microfiber layer 2 can be electrostatically charged.  See Lazarevic [0030].  Therefore, because the capturing section 2 of Ota electrically captures the particles that are electrically charged in the charging section 1—and the capturing section 2 can be replaced with a filter—a person of ordinary skill in the art would have had a reasonable expectation of success using the filter medium of Lazarevic as the filter that replaces the capturing section 2.
Regarding claim 10, the prior art teaches the limitations of claim 9, as explained above.
Lazarevic fails to disclose the thickness of the microfiber layer 2.  But the reference says that the cover layer 1 has a thickness ranging from 0.6 to 2.0 mm.  See Lazarevic [0021].  Also, Fig. 2a illustrates a scale drawing of the filter medium, because it shows a scanning electron microscope view of the filter medium.  Id. at [0041].  The Examiner measured the filter medium in Fig. 2a, and found the cover layer 1 occupying around 3/4 of the thickness of the filter medium with the microfiber layer 2 accounting for the remaining 1/4.  

    PNG
    media_image3.png
    757
    824
    media_image3.png
    Greyscale

With these proportions, the microfiber layer 2 has a thickness ranging from 0.2 to 0.66 mm, because the cover layer 1 has a thickness ranging from 0.6 to 2.0 mm.  The prior art range of 0.2 to 0.66 mm overlaps with the claimed range of 0.4 to 1.5 mm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  Additionally, the thickness of the microfiber layer 2 is close enough to the claimed range to establish a prima facie case of obviousness.  Id.  The thickness of the microfiber layer 2 is within the same order of magnitude as the thickness of the filter media described in claim 10.  Therefore, a person of ordinary skill in the art would expect the microfiber layer 2 to perform in substantially the same way as the filter media described in claim 9.
Regarding claim 11, the second fibers in Lazarevic have a mean diameter in the range of 1 to 15 µm.  See Lazarevic [0017].  This overlaps with the claimed range of 4.0 to 15.0 µm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 12, the second fibers in Lazarevic have at least one inflection point on an outer circumference of a cross section, which are the bends that are formed in the second fibers.  This is seen in the annotated version of Fig. 2a below:

    PNG
    media_image4.png
    992
    1182
    media_image4.png
    Greyscale


Regarding claim 17, Ota teaches that the high voltage electrodes 11 are wire-shaped electrodes.  See Ota [0047].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ota et al., US 2015/0290352 A1 in view of Lazarevic et al., US 2011/0209619 A1 in further view of Bond et al., US 2005/0227564 A1.
Claim 13 requires for the device of claim 9, the resin fiber constituting the filter media is a polypropylene fiber having a cross-shaped cross section.
The second fibers in Lazarevic are manufactured from polypropylene.  See Lazarevic [0014].
Lazarevic differs from claim 13 because it fails to disclose the second fibers having a cross-shaped cross section. 
But in the analogous art of non-woven air filter materials, Bond discloses shaped fibers that are used to manufacture fibrous fabric materials.  See Bond [0008], [0078].  The fibers can have a variety of cross-sectional shapes, including the shape of a cross.  Id. at Fig. 3B.  The fibers can be manufactured from polypropylene.  Id. at [0026].  The fibers can also have a diameter ranging from 3 to 200 µm, and the fibrous materials that incorporate the fibers can have a basis weight ranging from 3 to 150 g/m2.  Id. at [0007], [0038].

    PNG
    media_image5.png
    373
    561
    media_image5.png
    Greyscale

The shaped fibers in Bond are beneficial because they can be incorporated into a fibrous fabric material, to increase its strength while reducing the cost of manufacture.  See Bond [0005], [0008].  It would have been obvious to incorporate the cross-shaped fibers of Bond with the microfiber layer 2 of Lazarevic to improve strength and reduce cost.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ota et al., US 2015/0290352 A1 in view of Lazarevic et al., US 2011/0209619 A1 in further view of Coppom et al., US 2005/0109204 A1.
Regarding claim 16, the prior art teaches the limitations of claim 9, as explained above.
The prior art differs from claim 16, because Lazarevic fails to disclose a pair of bias electrodes positioned with the filter medium therebetween, and configured to apply an electric field to the filter medium.
But, as noted, the filter medium of Lazarevic is used to replace the capturing section 2 of Ota.  See Ota [0144].  The capturing section 2 electrically captures particles that are charged in charging section 1.  Id. at [0068].
Coppom discloses an air filtration system comprising a filter media 111 that is positioned between upstream electrode 109 and downstream electrode 113.  See Coppom Fig. 1, [0031].  The electrodes 109, 113 establish an electric field that polarizes fibers in the filter media 111, enhancing the filter’s ability to attract particles from the air stream.  Id.  Note that the filter media 111 is downstream of a pre-charge unit 107, which is similar to the charging section 1 in Ota.  Id.  Note also that the filter media 111 can be an electrostatically charged material.  Id. at [0040].

    PNG
    media_image6.png
    985
    1346
    media_image6.png
    Greyscale

The configuration taught in Coppom, of having filter media 111 positioned between electrodes 109, 113, is beneficial because it has a higher collection efficiency, compared to electrostatically charged filter media.  See Coppom [0009]. 
It would have been obvious to configure the filter medium of Lazarevic between the electrodes 109, 113 of Coppom in order to improve collection efficiency.
Response to Arguments
35 U.S.C. 112(b)
The Examiner withdraws the previous 35 U.S.C. 112(b) rejections, in light of the amendments. 
35 U.S.C. 103 Rejections
Applicant’s arguments with respect to claims 9–13, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,274,843.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776